Citation Nr: 1610170	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-45 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a stroke, to include as secondary to the service-connected diabetes mellitus.

2. Entitlement to service connection for an eye disability, to include as secondary to the service-connected diabetes mellitus.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to May 1971, to include service in the Republic of Vietnam from February 1969 to September 1970.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for an April 2014 Travel Board hearing at the RO in
Waco, Texas.  The record indicates that, prior to the hearing date, the Veteran requested that the hearing be rescheduled due to a family emergency. See April 2014 Correspondence Letter.

In July 2014, the Board remanded the appeal to provide the Veteran with a rescheduled Travel Board hearing.  The record reflects that the Veteran has not been afforded a Travel Board hearing, nor has he withdrawn his hearing request.  Therefore, the Board finds that another remand is needed to provide the Veteran with a Travel Board hearing.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

The Board also notes that the Veteran submitted a change of address in his April 2014 Statement in Support of Claim.  The record reflects that correspondence sent to the Veteran since the April 2014 change of address, was sent to the Veteran's old address.  On remand, the AOJ should verify the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

1. Use all available resources to verify the Veteran's current address and contact information. Any attempts to contact the Veteran or verify his address should be associated with his claims file.

2. Then, the RO should schedule the Veteran for a Travel Board hearing to be held at the RO before a Veterans Law Judge of the Board.  The RO should send notice of the scheduled hearing to the Veteran at his updated address and his representative, a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

